                              Case 14-50333-btb      Doc 431      Entered 11/29/18 13:50:45        Page 1 of 6



                          1    Jeffrey L. Hartman, Esq., #1607
                               HARTMAN & HARTMAN
                          2    510 West Plumb Lane, Suite B
                               Reno, Nevada 89509
                          3    Telephone: (775) 324-2800
                               Telecopier: (775) 324-1818
                          4    notices@bankruptcyreno.com
                          5    Attorney for Jeri Coppa-Knudson, Trustee
                          6                           UNITED STATES BANKRUPTCY COURT
                          7                                      DISTRICT OF NEVADA
                          8
                          9    IN RE:                                        CASE NO.        BK-N-14-50333-BTB
                        10     ANTHONY THOMAS and                            CASE NO.        BK-N-14-50331-BTB
                               WENDI THOMAS,
                        11                                                   (Jointly Administered)
                               AT EMERALD, LLC,
                        12                                                   CHAPTER         7
                                               Debtors.
                        13                                                   DECLARATION OF HUDSON
                                                                             STREMMEL IN SUPPORT OF MOTION
                        14                                                   FOR ORDER CONFIRMING SALE BY
                                                                             AUCTION; REQUEST FOR APPROVAL
                        15                                                   OF PAYMENT OF COMMISSION TO
                                                                             STREMMEL AUCTIONS
                        16
                                                                             Hearing Date:       January 8, 2019
                        17                                               /   Hearing Time:       2:00 p.m.
                        18              Hudson Stremmel, under penalty of perjury of the laws of the United States,
                        19     declares:
                        20              1.     I am a representative of Stremmel Auctions, Inc. I have personal knowledge
                        21     of the matters stated herein and would testify to the same if called to do so.
                        22              2.     Beginning in the second half of 2017, Stremmel Auctions began working
                        23     with Jeri Coppa-Knudson regarding efforts to market a large specimen Brazilian emerald
                        24     owned by the bankruptcy estate.
                        25              3.     For roughly 14 months we (Stremmel Auctions), have been marketing,
                        26     advertising, showcasing, reaching out to collectors and experts throughout the country and
                        27     around the globe with the goal of locating potential purchasers for the emerald specimen.
                        28     ///
    Hartman & Hartman
510 West Plumb Lane, Ste. B
   Reno, Nevada 89509
      (775) 324-2800
                              Case 14-50333-btb       Doc 431      Entered 11/29/18 13:50:45         Page 2 of 6



                          1           4.       During that time we have traveled to Tucson, Arizona to take part in the
                          2    Tucson Gem Show (the largest, oldest and most prestigious gem and mineral show in the
                          3    world), met with prospective buyers from all over the country, and fielded numerous phone
                          4    calls and email inquiries from individuals requesting information about the emerald.
                          5           5.      Many of the experts we contacted thought the size of the emerald was
                          6    impressive, but the quality of the gem was regarded as far below satisfactory. As one expert,
                          7    Brian Greenstone of Greenstone Fine Mineralia stated, “Not a particularly good mineral
                          8    specimen being that the terminations are destroyed and it’s broken in several places. It needs
                          9    a lot of lab work to make it presentable, and it’s hard to tell if the emerald itself is even
                        10     gemmy enough to be used as cutting rough (most Brazilian emerald is opaque and not
                        11     usable as gem material).”
                        12            6.       What also came into question were the appraisals. Several people laughed at
                        13     the claims and many said they were completely ridiculous, but unfortunately are rampant in
                        14     the gem world. They tend to fool people, i.e. banks, the public and even auction houses.
                        15            7.       Carl A. Schutze, managing director/designer at Emeralds International said,
                        16     “are usually accompanied by ridiculous multi-million dollar retail replacement appraisals (a
                        17     whole other issue)” and that it could maybe still fetch “pennies per carat.”
                        18            8.      These types of reactions seemed to be the norm among both experts and
                        19     collectors, many of whom thought we would be lucky to sell the specimen for more than
                        20     $1,000. Jacques van den Berg of MinFind stated, “In my humble opinion, this specimen as
                        21     presented will not fetch $250.”
                        22            9.      For the past 14 months, these are the efforts set forth:
                        23                    *       The Emerald was professionally photographed by Asa Gilmore,
                                                      owner of AG Photo.
                        24
                                              *       A professional Look Book Catalog was created to email and distribute
                        25                            to our clients and prospective buyers.
                        26                    *       Flyers were professionally made to distribute and mail out.
                        27                    *       Traveled to Tucson several times to be involved with the Tucson Gem
                                                      Show.
                        28
    Hartman & Hartman
510 West Plumb Lane, Ste. B
   Reno, Nevada 89509
      (775) 324-2800
                                                                               2
                              Case 14-50333-btb   Doc 431    Entered 11/29/18 13:50:45        Page 3 of 6



                          1          10.   Below is a list of the shows attended, where flyers were handed out, and at
                          2                which the emerald was displayed:
                          3                *      -J.O.G.S. Gem and Jewelry Show
                          4                *      -Tucson Gem & Jewelry Show
                          5                *      -JG&M Expo Tucson Michigan St.
                          6                *      -Arizona Mineral & Fossil Show/HTCC Inn Suites
                          7                *      -Pueblo Gem and Mineral Show
                          8                *      -Howard Johnson Gem and Mineral Show
                          9                *      -La Quinta Gem and Mineral Show
                        10                 *      -Rapa River Gem and Mineral Show
                        11                 *      -Gem and Jewelry Exchange
                        12                 *      -American Gem Trade Association
                        13                 *      -Tucson Gem and Mineral Show
                        14                 *      -22nd Street Mineral, Fossil & Gem Show
                        15                 *      -AGTA GemFair Tucson
                        16                 *      -Arizona Mineral and Fossil Show / Ramada Limited
                        17                 *      -Executive Inn Mineral, Fossil, Gems & Bead Show
                        18                 *      -The Fine Minerals International Show
                        19                 *      -G&LW Tucson Gem Show - Gem Mall
                        20                 *      -G&LW Tucson Gem Show - Holidome
                        21                 *      -GBM Tucson Show
                        22                 *      -Gem and Jewelry Show on Grant
                        23                 *      -GIGM Shows / Clarion Gem, Mineral and Metaphysical Show
                        24                 *      -GIGM Shows / Globe-X Gem Show
                        25                 *      -Grand Avenue Mineral Show
                        26                 *      -The Rock Show
                        27     ///
                        28     ///
    Hartman & Hartman
510 West Plumb Lane, Ste. B
   Reno, Nevada 89509
      (775) 324-2800
                                                                         3
                              Case 14-50333-btb      Doc 431     Entered 11/29/18 13:50:45        Page 4 of 6



                          1           11.     Stremmel Auctions contacted virtually everyone, to our knowledge,
                          2    associated with emeralds via social media. We contacted all major news organizations and
                          3    museums, and the University of Nevada Geology Department Gemology department,
                          4           12.     Experts, museums and institutes in the industry from all over the world were
                          5    directly contacted. A few of the experts reached are as follows:
                          6                   *      Forrest Snowden - CEO & Co-Founder, Aria Gems Inc.
                          7                   *      Lee Wasson of Lee Wasson & Company, Bogotá Colombia - South
                          8                          America
                          9                   *      Ron Pingenot, specimen investor, Denver Colorado.
                        10                    *      Ron Ringsrind, appraiser
                        11                    *      Bill Stevenson Kennedy Wilson Auction
                        12                    *      Claudia Florian - Natural History Department at Bonhams Auction
                        13                           house
                        14                    *      Nan Summerfield - Doyle Auction house
                        15                    *      Private Asian Investors
                        16                    *      Frederick H Leeds-rare metals investor
                        17                    *      Emerald Expositions-San Juan Capistrano
                        18                    *      International Gem Society
                        19                    *      Blue Nile Gem Consultants - 1.7 million customers
                        20                    *      Lenny Yudkowitz - Owner of Stone House Plus
                        21                    *      Monica Kitt - The Arkenstone
                        22                    *      Brian Greenstone - Owner of Greenstone Fine Mineralia
                        23                    *      Carl A. Schutze - Managing Director/Designer at Emeralds
                        24                           International
                        25                    *      Brian Kosnar - Mineral Classics
                        26                    *      Jacques van den Berg - MinFind
                        27                    *      Dr. John McCormick - University of Nevada, Reno
                        28                    *      University of Nevada, Reno - Geology Department
    Hartman & Hartman
510 West Plumb Lane, Ste. B
   Reno, Nevada 89509
      (775) 324-2800
                                                                               4
                              Case 14-50333-btb       Doc 431      Entered 11/29/18 13:50:45        Page 5 of 6



                          1                     *      University of Nevada, Reno - Keck Museum
                          2                     *      Field Museum Chicago
                          3                     *      The Smithsonian
                          4                     *      Wayne Silver
                          5                     *      Ken Tersini
                          6               13.   Social media was extremely prevalent for marketing as well and had a
                          7    tremendous response. Some of the groups that were contacted and reached out are:
                          8                     *      Gemstones Online
                          9                     *      Gemstone Collectors
                        10                      *      Buy/Sale/Swap Gem Mineral Stones
                        11                      *      Rocks, Gemstones, Mineral and Crystals
                        12                      *      Crystal Shop (Gems, Minerals, Wire Wrap, Jewelry, Specimens and
                        13                             Crystal Rough)
                        14                      *      Precious Stones and Gems
                        15                      *      Crystals, Gems, and Healing Stones
                        16                      *      Natural Colombian Emeralds Group
                        17                      *      Gemstones (sell/buy)
                        18                      *      Facebook Marketplace
                        19                14.   Stremmel Auctions’ mailing list was utilized as well as all resources tied to
                        20     the company, including all major news sources in Nevada and throughout the country.
                        21                15.   The auction was conducted via the online platform HiBid. Bidding was
                        22     accessible beginning on October 30, 2018 until November 15, 2018. Bidding concluded at
                        23     10:00 am PST and the soft close method was utilized. During that time we had 1,408 views,
                        24     18 watches, 5 registered bidders and fielded several absentee bids.
                        25                16.   The successful bid was $21,500 to a collector in Silicon Valley. We believe
                        26     this is not only fair market value, but is on the upper end of the spectrum for a gem of this
                        27     caliber.
                        28     ///
    Hartman & Hartman
510 West Plumb Lane, Ste. B
   Reno, Nevada 89509
      (775) 324-2800
                                                                               5
                              Case 14-50333-btb    Doc 431     Entered 11/29/18 13:50:45      Page 6 of 6



                          1           17.    Stremmel Auctions incurred the following expenses in the marketing and
                          2    auction process:
                          3           *      Professional Photography by Asa Gilmore - $200
                          4           *      Professional Look Book - $63
                          5           *      Flyers and postage - $293
                          6           *      Traveling to and from Tucson - $675
                          7           DATED: November 29, 2018.
                          8
                          9                                              /S/ Hudson Stremmel
                                                                         Hudson Stremmel
                        10
                        11
                        12
                        13
                        14
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
    Hartman & Hartman
510 West Plumb Lane, Ste. B
   Reno, Nevada 89509
      (775) 324-2800
                                                                            6
